MEMORANDUM AND ORDER
JOHN W. OLIVER, District Judge.
In each of the above eases, which have been assigned a miscellaneous number, plaintiffs have sought to file Civil Rights actions in forma pawperis against either the Director of the Missouri Department of Corrections or some subordinate employee of that department.
In Cupp v. Swenson, Warden, No. 1120, 288 F.Supp. 1, and the companion cases covered by our memorandum opinion and order entered in those cases, we stated that we would not exercise the discretion vested in this Court by Section 1915, Title 28, United States Code, to permit the commencement of a prisoner Civil Rights action in forma pauperis until and unless a particular plaintiff seeking to file such an action alleges with particularity under a heading entitled “EXHAUSTION OF GRIEVANCE PROCEDURE REMEDY” the steps taken by him to obtain an appropriate administrative review of his complaint or grievance.
Justice requires that the same rule be applied to all comparable cases. We find and determine that the complaints tendered for filing in forma pauperis covered by this memorandum opinion and order are comparable to those covered by our order in Cupp v. Swenson, No. 1120, et al. Accordingly, it is
ORDERED that the particular complaints be given a miscellaneous number by the Clerk of this Court in order that the files and records of this Court will reflect that this order denying leave to commence an action pursuant to Section 1915, Title 28, United States Code, has been entered in connection with each of the particular complaints captioned above. It is further
ORDERED that a copy of Cupp v. Swenson, supra, be attached to this order and that by this reference the terms and conditions of that order are made applicable to the above captioned complaints. It is further
ORDERED that a copy of each complaint covered by this order be forwarded to the Honorable Howard L. McFadden, the Assistant Attorney General of Missouri, who customarily represents the Missouri Department of Corrections in this Court, in order that he may examine each tendered complaint and thereafter confer with the defendants named therein in regard to how appropriate proceedings shall be conducted in the event a particular plaintiff seeks a review of his complaint under the new Grievance Procedure recently established by the Missouri Department of Corrections.